                   UNITED STATES DISTRICT COURT
                   SOUTHERN DISTRICT OF GEORGIA
                          SAVANNAH DIVISION

JAMES WHITMAN,                    )
                                  )
      Plaintiff,                  )
                                  )
v.                                )          CV418-101
                                  )
BRYAN KEITH HINTON,               )
                                  )
     Defendant.                   )

                                ORDER

      Plaintiff James Whitman has requested a continuance of the hearing

currently scheduled for February 24, 2020. Doc. 13. That motion is

GRANTED. The hearing is CONTINUED until further Order from the

Court. Counsel will receive notice of the hearing no less than thirty days

before it is scheduled.

      SO ORDERED, this 1th day of February, 2020.



                                  ______________________________
                                  _________
                                          ____________________
                                  CHRISTO   R L. RAY
                                   HRISTOPHER
                                       T PH
                                          HER
                                  UNITED STATES MAGISTRATE JUDGE
                                  SOUTHERN DISTRICT OF GEORGIA
